Citation Nr: 0633514	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-02 381	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for blindness secondary 
to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his niece




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied service connection for diabetes 
mellitus, type II, and for blindness secondary to diabetes 
mellitus, type II.

The veteran subsequently changed his domicile, and the claims 
file was thereafter transferred to the RO in Waco, Texas.

In July 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's diabetes mellitus, type II, is due to 
service or was incurred within one year of separation from 
service.

2.  The preponderance of the evidence being against a finding 
that the veteran's diabetes mellitus, type II is service 
connected, the evidence a fortiori is absent to service 
connect the veteran's blindness secondary to diabetes 
mellitus, type II.




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated during service, nor was it manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Blindness secondary to diabetes mellitus, type II, cannot 
legally be attributed as caused or aggravated by a service 
connected disease or disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 & Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and, in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a), save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims and any 
questions as to these points are moot.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d, 534, 549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  All identified post 
service medical records have been obtained and associated 
with the record, the veteran has been afforded multiple VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  

The service medical records are not available, and attempts 
to reconstruct them have been unsuccessful.  Where, as here, 
the service medical records are presumed to be lost and 
unavailable, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.  

The Claims

The veteran claims entitlement to service connection for 
diabetes mellitus, type II, and for blindness secondary to 
diabetes mellitus, type II.  The RO denied these claims 
because the preponderance of the evidence demonstrated that 
diabetes mellitus, type II, was neither incurred nor 
aggravated in service, and because diabetes mellitus, type 
II, did not manifest to a compensable degree within one year 
of separation from service.  The Board agrees.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of diabetes mellitus during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service and still 
has such condition.  If a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.; see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, from the outset, it is again 
noted that the veteran's service medical records are not on 
file, and that they are presumed to be lost and unavailable.  
In cases where service medical records are unavailable 
through no fault of the veteran, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See 
O'Hare, supra.

The evidence of record includes separate VA examinations for 
his diabetes mellitus and his blindness, on two occasions, in 
May 2003 and again in June 2005, as well as VA treatment 
records from April 2002 to June 2004, and from August 2004 to 
April 2005.  Additionally, there is of record a letter from a 
private health care professional, Dr. Armando Duarte Delgado, 
dated in December 2003 and received by VA in March 2005.  The 
letter has been translated, and a copy of the translation, 
dated in May 2005, is of record. 

The veteran has claimed at various times that he definitely 
incurred diabetes mellitus, type II, while in military 
service, or, alternately, that he definitely incurred it 
within one year of separation from active duty.  The dates he 
has provided in statements and testimony vary between 1974, 
1975, and 1978.  

A review of post-service private and VA medical records 
reveals no opinion linking any current diagnosis of diabetes 
mellitus, type II, to service.  These medical records also do 
not reveal competent evidence of diabetes mellitus within one 
year of the veteran's separation from active duty.  

Post-service, there is no evidence of diabetes mellitus for 
over 25 years, from 1977 to 2003.  The Board notes that 
following the veteran's separation from service, he reports 
having been treated for diabetes mellitus on numerous 
occasions by many different medical treatment providers.  In 
his initial claim for service connection for diabetes 
mellitus, he claimed to have been diagnosed in 1978.  He has 
testified being unable to remember treatment providers's 
names and addresses, that there were so many of them over the 
years, and that he cannot remember even a single one who 
might be able to provide VA with records documenting his 
treatment.  In the same breath, he also claimed that he had 
tried to contact some of the same physicians (whose names he 
could not remember), in order to obtain his records to no 
avail.  He has testified that a pertinent record dated in 
1977 had been in his possession but that he had lost it 
and/or could not remember its whereabouts.

A VA treatment record from December 2002 documents the fact 
that the veteran was diagnosed as legally blind during an 
outpatient visit.  This document is the earliest pertinent 
diagnosis of record.  A VA record from January 2003 documents 
the fact that the veteran was diagnosed with diabetes 
mellitus, type II, as well as legal blindness, on the 
occasion of an office/outpatient visit.  The dates of these 
two treatment records, in December 2002 and in January 2003, 
are the first documentation in the record that the veteran 
suffers from the afflictions for which he seeks service 
connection.  It cannot be underscored enough that the 
earliest evidence of record of a current diagnosis of the 
veteran's diabetes mellitus, which he has alternately claimed 
was incurred in 1974, 1975, or 1978, is not until 2003.  As 
to his diabetic blindness, in December 2002 and again in 
April 2003, the veteran reported that his blindness was due 
to an accident less than five years earlier, when he alleged 
having been kicked in the spine and the head by a horse from 
which he was being thrown.  More importantly, though, no 
treating clinician ever addressed the etiology of any 
diabetes mellitus in such a fashion that connected it to the 
veteran's military service.  

The veteran was afforded a VA examination for his diabetes 
mellitus, type II, in May 2003.  The examiner reviewed the 
patient's history and examined the veteran.  The veteran 
reported being first diagnosed with diabetes sometime in 1975 
while in military service.  He reported having been started 
on oral medications sometime in 1979 or 1980, and reported 
never having been on long-term insulin.  The examiner 
diagnosed longstanding diabetes mellitus, type II, with 
bilateral diabetic retinopathy.  The examiner did not opine 
whether it was more likely than not that the veteran's 
diabetes mellitus, type II, was related to military service.

Also in May 2003, the veteran was afforded a separate VA 
examination for his blindness.  The examiner reviewed the 
patient's history and examined the veteran.  The veteran 
reported having enjoyed good vision until two years prior to 
that time, when he began developing blurry and distorted 
vision, greater in the right eye than in the left eye.  At 
the May 2003 eye examination, the veteran did not mention the 
fact, claimed as recently as one month before, that his 
vision problems were due to a relatively recent accident 
involving a horse.  The examiner diagnosed legal blindness, 
which he characterized as severe diabetic retinopathy (i.e., 
related to the veteran's diabetes mellitus).

The veteran was afforded another VA examination for his 
diabetes mellitus, type II, in June 2005.  The examiner 
reviewed the claims file and examined the veteran.  The 
veteran reported being first diagnosed with diabetes in 1974 
while in military service.  He reported having been started 
on medications at that time, but reported never having been 
on long-term insulin.  He reported having been hospitalized 
for ketoacidosis in 1980, during which, he said, he was in a 
coma.  The examiner diagnosed longstanding diabetes mellitus, 
type II, with diabetic retinopathy.  The examiner did not 
opine whether it was more likely than not that the veteran's 
diabetes mellitus, type II, was related to military service.

Also in June 2005, the veteran was afforded another separate 
VA examination for his blindness.  The examiner reviewed the 
claims file and examined the veteran.  On this occasion, the 
veteran reported having been status post-panretinal 
photocoagulation in both eyes, as early as 1992 or 1993.  No 
mention was made of the accident with a horse.  The examiner 
diagnosed legal blindness from proliferative diabetic 
retinopathy secondary to his diabetes mellitus, type II.  The 
examiner opined that the veteran's bilateral blindness from 
proliferative diabetic retinopathy secondary to his diabetes 
mellitus, type II, was not connected to the veteran's 
military service. 

The evidence of record includes a letter from a private 
health care provider, Dr. Armando Duarte Delgado, dated in 
December 2003, and received by VA in March 2005.  As noted 
above, the letter has been translated, and a copy of the 
translation, dated in May 2005, is of record.  The letter 
states that the veteran has been diagnosed with diabetes 
mellitus, type II, but does not give a date for when this 
diagnosis occurred, much less when the veteran was first 
diagnosed with this disease.  The December 2003 letter also 
states that the veteran was diagnosed by some other clinical 
entity (not clear with what diagnosis) in October 1977.  Most 
significantly, however, Dr. Duarte's letter provides no 
evidence that the veteran's diabetes mellitus, even if 
diagnosed in October 1977 (i.e., three months after the 
separation from service in July 1977), manifested to a 
compensable degree as required by 38 C.F.R. § 3.309(a). 

Before summarizing the medical evidence of record, the Board 
should note that it finds the veteran to be lacking 
credibility on account of his uncooperativeness in helping 
obtain any contemporaneous medical record that could 
establish continuity of symptomatology.  The veteran has not 
been helpful in providing the necessary information to assist 
with the process of developing the evidence, all the more 
important in this matter given the absence of service medical 
records.  When asked to provide names of medical treatment 
providers whose contemporaneous records would document his 
treatment after service, the veteran has stated that he 
cannot remember.  The veteran has not responded to repeated 
requests by VA for records and has not provided permission to 
VA to obtain these records.  His testimony that he does not 
remember even one such treatment provider whose records VA 
might procure appears to be not credible on its face.  
Additionally, the veteran's story has been inconsistent 
(e.g., first diagnosis in 1975, 1975, or 1978), which causes 
the Board to further question his credibility as a historian, 
and thus makes the allegation of service-related incurrence 
of diabetes mellitus less credible.

In sum, the medical evidence on file does not contain any 
opinion which suggests an etiological relationship between 
the veteran's current diabetes mellitus, type II, and 
service.  Indeed, the only competent evidence addressing the 
etiology of any diabetes mellitus is against the claim.  
There, moreover, is no medical evidence of any diabetes 
mellitus, or any other related medical condition (i.e., 
diabetic retinopathy), until decades after service.  As to 
presumptive service connection, there is no evidence that 
diabetes mellitus manifested to a compensable degree within a 
year of separation from military service.  Simply put, none 
of the medical evidence of record attributes any current 
diagnosis of diabetes mellitus, type II, to the veteran's 
military service.  

While there is evidence of a current diabetes mellitus, type 
II, without competent evidence linking a current diabetes 
mellitus to service, or showing diabetes mellitus within a 
year of his discharge from active duty, the benefit sought on 
appeal cannot be granted.    

As to the claim of entitlement to service connection for 
blindness secondary to diabetes mellitus, type II, that claim 
must be denied because it is predicated upon an entitlement 
to service connection for diabetes mellitus, type II.  That 
primary service connection claim having been denied, it 
follows that there is no legal basis to grant a secondary 
service connection claim for blindness since this claim is 
entirely contingent on service connection for diabetes 
mellitus, type II.

In essence, the evidence of a nexus between the veteran's 
diabetes mellitus, type II, and his military service is 
limited to his own statements and, in addition, a letter from 
his former wife.  This is not competent evidence since lay 
persons, such as the veteran, are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection is not in order for this claimed disability and 
the contingent, secondary service connection claim for 
blindness.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; as the 
preponderance of the evidence is against the claims, the 
benefit of the doubt is not for application in spite of the 
absence of service medical records.  There is no doubt to be 
resolved in this case.  38 U.S.C.A. § 5107.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for blindness secondary to 
diabetes mellitus, type II, is denied.


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


